DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 6/22/2021.  Claims 9, 17, and 24 are amended and claims 9, 13, 15-17, 21, 24-26 are currently pending.

Claim Objections
Claim 24 is objected to because of the following informalities:  there appears to be typographical additions or omissions that make the following clause incomprehensible “the second second end surface, the second end surface having openings …” (Lines 19-20).  For the purposes of examination, “the second second end surface” will be removed from consideration. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Amended claim 24 now recites “wherein the light source is mounted within a first opening only in the first end surface of the first housing”.  The new claim 26 recites “a first lighting system contained within the first housing ... wherein the light source is mounted within a first opening only in the first end surface of the first housing positioned on one side of the positive electrical prong …”. The word “only” does not clearly limit the metes and bounds of the claims as it is ambiguous as to that which it modifies, at least. Under one interpretation, “only” further limits the mounting within a first opening and in a mutually exclusive interpretation “only” further limits the mounting in the first end surface of the first housing. A person having ordinary skill in the art would not understand how “only” limits the claimed invention.  Further, it is unclear how a three-dimensional object would be mounted within a first opening in any other way than “only” within a first opening.  Regardless of the spatial configuration of an opening, the opening containing the first lighting system would necessarily be the “only” opening as there is no other opening that would contain the first lighting system.  Based on the arguments on Page 13 of the 6/22/2021 Remarks, it appears that Applicant intends for this language to exclude other features of the housing as being related to the mounting of the light source as it is stated that “Major fails to meet this limitation as the opening is on two surfaces of the housing”. The language does not limit the claim to mounting the claimed light source in an opening that is a first opening in the first end surface and another opening.  For the purposes of examination, a light source mounted within a first opening in the first end surface will be interpreted as a light source mounted within a first opening only in the first end surface.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 6,290,533 to Major (hereinafter Major) in view of US Pat. No. 9,431,779 to Abbisso (hereinafter Abbisso).
Regarding claim 9, Major discloses an extension cord having support lighting incorporated therein allowing a user to illuminate a desired area where the cord is to be used, the extension cord comprising: an electrical cord having conductor wires configured to carry electrical current (wires of cord 29 connected to prongs 17-19, Fig. 1-5); a first housing (“body 16 is made from materials such as rubber or plastic typically used in prior art plugs”, Fig. 1-5) permanently affixed to a first end (prong end, Figs. 1-5) of the electrical cord, the first housing supporting a set of electrical prongs (conductors connected to prongs 17, 18 and 19) extending from a first outward end surface (front surface 47, Fig. 5) of the first housing and configured to be coupled to an electrical receptacle, wherein the electrical prongs are electrically coupled to the conductor wires within the electrical cord and comprise a positive prong, a negative prong and a ground prong (conductors connected to prongs 17, 18 and 19, Fig. 5), with the positive prong and the negative prong arranged parallel to one another (Figs. 1-5), and the ground prong being situated equidistant from and below the positive prong and negative prong (Fig. 1-5), the first housing further supporting a light system (LED 13 system, Fig. 5) positioned above the electrical prongs comprising a light source (LED 13, Fig. 5), a battery power (battery 23, Fig. 5) 
Major discloses the claimed invention as cited above though does not explicitly disclose: a second housing and a second lighting system.
Abbisso discloses a second housing (receptacle housing 32 of cord 12, Figs. 2-3) permanently affixed to a second end (receptacle end, Figs. 2-3) of an electrical cord (cord 12, Fig. 1-3), the second housing supporting a receptacle structure configure to receive electrical prongs (female power outlet 34, Figs. 2-3) comprising a positive receptacle, a negative receptacle and a ground receptacle (extension cord 12 may have three wires therein, one being for power 22, one being a common 24, and one being a ground 26, Figs. 2-3), with the positive receptacle and the negative receptacle arranged parallel to one another and having receptacle openings in a second outward end surface (visible face of Figs. 2-3) of the second housing, and the ground receptacle situated equidistant from and below the positive receptacle and negative receptacle (Figs. 2-3), the receptacle structure electrically coupled to the connector wires such 
Applicant’s disclosure does not provide a specific limit to the form factors considered to be obtrusive.  A person having ordinary skill in the art would understand the term “unobtrusive” to be the plain meaning of the term which is defined in the Oxford English Dictionary as “not unduly or unpleasantly noticeable or prominent, ostentatious, visually intrusive”. While it is understood that Applicant’s depictions of the housing may be less obtrusive than the Abbisso female receptacle housing, a person of ordinary skill in the art would not understand Abbisso’s 
It is unclear if the disclosure in Abbisso’s col. 3, ll. 8-24 teaching “The LEDs are connected to a switch with multiple positions for controlling the amount of light or just an on-off switch”, would be understood as applicable to each and every disclosed embodiment.  While Fig. 4 depicts the switch, the embodiment in Figs. 1-3 does not show a switch.  The switch would nonetheless be an old and well-understood modification of the Fig. 2-3 embodiments and would have been obvious to incorporate for the purposes of controlling the power to LEDs 30  (“partial wiring from the LEDs 30 to a sliding switch that may have three positions, off, low and high, or even be a dimmer switch, not shown, to adjust the light to a particular level”).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide an illuminated receptacle opposite a plug-in end as taught by Abbisso with the system as disclosed by Major.  While illumination from the plug-in end aids in finding connection sockets in the dark prior to connection to infrastructure power sources, the motivation to provide the illuminated receptacle end would have been to “[provide] a source of light without additional cords or light units”.
Regarding claim 16, Abbisso discloses the second lighting system is powered by electrical current carried by the cord and the second housing further comprises an internal lighting system configured to internally illuminate the second housing when the first housing is connected to an electrical power source (“connected wires are not shown, but are considered conventional and have electrical means for connecting within the light source 26 the plurality of LED light devices 30 to a source of power therein and to a switch 40. At least one female power outlet 34 is connected to the source of power through the wires”, Fig. 2-4).
Regarding claim 17, Abbisso discloses the first housing supports a lens which is positioned in front of the light source to provide a controlled beam of light to be emitted from the first housing when the light source is illuminated, and wherein the second housing supports a .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 6,290,533 to Major (hereinafter Major) in view of US Pat. No. 9,431,779 to Abbisso (hereinafter Abbisso) as applied to claim 9, further in view of US PG Pub. 2005/0124209 to Currie et al. (hereinafter Currie).
Regarding claim 13, Major discloses a battery-operated light source in a pronged end of an extension cord and Abbisso discloses a powered light source in a receptacle end of an extension cord. Major and Abbisso disclose the claimed invention as cited above though do not explicitly disclose using battery source to power a light source in the receptacle.
Currie discloses the housing supports a battery system so the lighting system can be operated using power from the battery or power from the cord (para [(0034,0071)).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide alternative power sources as taught by Currie with the system as disclosed by Major. The motivation would have been to provide power to the illumination system when a primary power source is not available (para [0071)).

Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Major in view of Abbisso as applied to claim 9, and further in view of US Pat. No. 7,004,595 to Stoddard (hereinafter Stoddard).
Regarding claim 15, Major discloses the claimed invention as cited above though does not explicitly disclose a rechargeable battery.
Stoddard discloses a recharging circuit for battery 103 (FIG. 12).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a rechargeable battery as taught by Stoddard with the system .

Claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No. 6,290,533 to Major (hereinafter Major) in view of US Pat. No. 9,431,779 to Abbisso (hereinafter Abbisso) as applied to claim 9, and further in view of US 2006/0039136 to Probasco (hereinafter Probasco).
Regarding claim 21, Major discloses the claimed invention as cited above though does not explicitly disclose: an upper portion of the first housing has a ridge structure extending upwardly from a shoulder region on both sides of the ridge structure, with an upper portion of the ridge structure which narrows at a top portion thereof, with the light system contained within the ridge structure and the switch is positioned on an upper portion of the ridge structure, and wherein an upper portion of the second housing has a ridge structure extending upwardly from a shoulder region of both sides of the ridge structure, with an upper portion of the ridge structure which narrows at a top portion thereof, with the second lighting system contained within the ridge structure and the switch controlling the second lighting system is positioned on the top of the ridge structure.  
Probasco discloses an upper portion of the first housing (upper housing 141, Fig. 19) has a ridge structure (Fig. 19) extending upwardly from a shoulder region on both sides of the ridge structure (Fig. 19), with an upper portion of the ridge structure which narrows at a top portion thereof (Fig. 19), with the light system (light 147, Fig. 19) contained within the ridge structure and the switch (switch 145, Fig. 19) is positioned on an upper portion of the ridge structure.
Major, Abbisso, and Probasco disclose the claimed invention as cited above though does not explicitly disclose an upper portion of the second housing has a ridge structure extending upwardly from a shoulder region of both sides of the ridge structure, with an upper 
This structural configuration of the second housing is a duplication of the structural configuration of the first housing and amounts to mere duplication of parts. Further, the duplication of the form factor known in prior art as evidenced by Probasco would not have contributed an unexpected result to the invention and would have been an obvious modification of the known prior art systems. While Abbisso is the only reference relied upon with a second housing limited as containing the electrical receptacles as claimed, the obviousness of the claimed invention is a matter of that which the totality of the cited prior art demonstrates. Without context, the Abbisso form factor depicted in Fig. 2 and 3 is acknowledged to differentiate over Applicant’s second housing with the claimed ridge.  In light of the combination of Major, Abbisso, and Probasco, a person having ordinary skill in the art would have understood the benefits to modifying the form factor in Abbisso to provide the drop light functionality recognized in Abbisso and the reduced size and material costs of the housings in Major and Probasco.

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No. 6,290,533 to Major (hereinafter Major) in view of US Pat. No. 9,431,779 to Abbisso (hereinafter Abbisso) and US 2006/0039136 to Probasco (hereinafter Probasco) and US Pat. No. 5,320,560 to Fladung (hereinafter Fladung).
Regarding claim 24, Major discloses an extension cord with lighting capabilities to provide directed light sources from each end of the extension cord, comprising: an electrical cord having a plurality of electrical connectors which terminate (wires of cord 29 connected to prongs 17-19, Fig. 1-5) at a first end and a second end (plug and electrical appliance ends, Figs. 1-5), wherein the plurality of electrical connectors are surrounded by insulating material 
Major discloses the claimed invention as cited above though does not explicitly disclose: a second housing and a second lighting system.
Abbisso discloses a second housing (receptacle housing 32 of cord 12, Figs. 2-3) coupled to the second end of the electrical cord (receptacle end of cord 12, Figs. 2-3), the second housing supporting a set of electrical receptacles comprising a positive electrical 
Applicant’s disclosure does not provide a specific limit to the form factors considered to be obtrusive.  A person having ordinary skill in the art would understand the term “unobtrusive” to be the plain meaning of the term which is defined in the Oxford English Dictionary as “not unduly or unpleasantly noticeable or prominent, ostentatious, visually intrusive”. While it is understood that Applicant’s depictions of the housing may be less obtrusive than the Abbisso female receptacle housing, a person of ordinary skill in the art would not understand Abbisso’s 
It is unclear if the disclosure in Abbisso’s col. 3, ll. 8-24 teaching “The LEDs are connected to a switch with multiple positions for controlling the amount of light or just an on-off switch”, would be understood as applicable to each and every disclosed embodiment.  While Fig. 4 depicts the switch, the embodiment in Figs. 1-3 does not show a switch.  The switch would nonetheless be an old and well-understood modification of the Fig. 2-3 embodiments and would have been obvious to incorporate for the purposes of controlling the power to LEDs 30  (“partial wiring from the LEDs 30 to a sliding switch that may have three positions, off, low and high, or even be a dimmer switch, not shown, to adjust the light to a particular level”).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide an illuminated receptacle opposite a plug-in end as taught by Abbisso with the system as disclosed by Major.  While illumination from the plug-in end aids in finding connection sockets in the dark prior to connection to infrastructure power sources, the motivation to provide the illuminated receptacle end would have been to “[provide] a source of light without additional cords or light units”.
Major discloses the claimed invention as cited above though does not explicitly disclose: an upper portion of the first housing has a ridge structure.
Probasco discloses the upper surface having a pair of shoulder sections adjacent the side surfaces (Fig. 19), and a ridge structure extending therebetween which extends above the pair of shoulder sections (Fig. 19)
In light of the combination of Major, Abbisso, and Probasco, a person having ordinary skill in the art would have understood the benefits to modifying the form factor in Abbisso to provide the drop light functionality recognized in Abbisso and the reduced size and material costs of the housings in Major and Probasco.

Fladung discloses the second housing (female receptacle housing 15, Fig. 1) further having a pair of side surfaces positioned adjacent the positive electrical receptacle and the negative electrical receptacle, with the pair of side surfaces being substantially parallel with one another (Fig. 1), the second housing further having an upper surface extending adjacent to and between the two side surfaces, the upper surface having a pair of shoulder sections adjacent the side surfaces (Fig. 1) and a ridge structure extending therebetween which extends above the pair of shoulder sections in a direction away from the set of electrical receptacles (Fig. 1).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a ridged housing as taught by Fladung with the system as disclosed by Major and Abbisso.  The motivation would have been to utilize conventional molding techniques know to have an ubiquitous technological ecosystem of processes and devices, reducing costs and manufacturing complexity (col. 2, ll. 34-48).
Regarding claim 25, Major discloses the claimed invention as cited above though does not explicitly disclose: the second power source comprises electrical connections to the electrical connectors within the cord so that power is provided to the second lighting system via the connectors when the first prongs are connected to electrical power.
Abbisso discloses the second power source comprises electrical connections to the electrical connectors within the cord so that power is provided to the second lighting system via 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide an illuminated receptacle opposite a plug-in end as taught by Abbisso with the system as disclosed by Major.  While illumination from the plug-in end aids in finding connection sockets in the dark prior to connection to infrastructure power sources, the motivation to provide the illuminated receptacle end would have been to “[provide] a source of light without additional cords or light units”.

Claim 26 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No. 6,290,533 to Major (hereinafter Major) in view of US Pat. No. 5,320,560 to Fladung (hereinafter Fladung).
Regarding claim 26, Major discloses an extension cord with lighting capabilities comprising: an electrical cord (cord 29 connected to prongs 17-19, Fig. 1-5) including a set of conductors for transmitting electrical current (wires of cord 29 connected to prongs 17-19, Fig. 1-5); a first housing (“body 16 is made from materials such as rubber or plastic typically used in prior art plugs”, Fig. 1-5) permanently coupled to one end of the electrical cord, the first housing further including: a first end surface (front surface 47, Fig. 5); a positive electrical prong, a negative electrical prong and a ground prong (conductors 17-19, Figs. 1-5), which extend from the first end surface of the first housing and are electrically coupled to one of the electrical conductors within the electrical cord (necessarily true for operability); and a first lighting system (LED 13 system, Fig. 5) contained within the first housing comprising a battery (battery 23, Fig. 5), a light source (LED 13 system, Fig. 5) and a switch (switch 21 and related system, Fig. 5), wherein the light source is mounted within a first opening (notch 43 and 3D volume accommodating LED 13 and related lighting system, Fig. 5) only in the first end surface of the first housing positioned on one side of the positive electrical prong and the negative electrical prong, the ground prong positioned on the other side of the positive electrical prong and the negative electrical prong (Figs. 1-5), the switch of the first lighting system operable from an outer surface of the first housing (switch 21, Figs. 1-5). 
Major discloses the claimed invention as cited above though does not explicitly disclose a second housing.
Fladung discloses a second housing (male and female housings 13 and 15, Fig. 1) permanently coupled to the other end of the electrical cord further including: a second end surface (flat front surface 51, Fig. 1); a positive electrical receptacle, a negative electrical receptacle and a ground receptacle electrically (receptacles 31, 33, 35, Fig. 1 & 3) coupled to one of the electrical conductors within the electrical cord (Fig. 1), the second end surface having openings therein for each of the positive receptacle, the negative receptacle and the ground receptacle (Figs. 1 & 3); and a second lighting system (light 39 and related system, Fig. 1) contained within the second housing comprising a second power source (wired to conductors 21, 25, etc. in cord, Fig. 1), a second light source (light 39, Fig. 1), wherein the second light source is mounted within a second opening in the second end surface of the second housing (Fig. 1).
Fladung does not teach a second switch, the switch of the second lighting system positioned on an outer surface of the second housing. Major discloses a switch for controlling an embedded light and positioned on an outer surface of a plug housing.  A person having ordinary skill in the art would understand the utility of individual switches as providing selective output of electricity into the respective light sources.
.



Response to Arguments
35 U.S.C. 112 Rejections
Applicant’s amendments filed 9/04/2018, overcome previous grounds of rejection under 35 U.S.C. 112.  The previous indefiniteness rejections are not repeated herein. 

35 U.S.C. 103 Rejections
Applicant’s arguments on page 12 of the 6/22/2021 Response with respect to claim 24 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
On page 12 of the Response, Applicant argues that Abbisso’s light source “plugs into one end and is removable”.  The embodiment disclosed by Abbisso that is plugged into a cord and removable is not the embodiment relied upon in the rejections.  Abbissoo’s Fig. 4 is associated with a “removable female plug” and Fig. 6 is associated with an entire light unit that is detachable.  Figs. 1-3 are disclosed, by Abbisso, as depicting “extension cord 12 has a first end 14, not shown, with a male plug thereon and a second end 16 with a female plug as shown herein” and not a removable light source.  Continuing the argument, Applicant alleges that it is suggested by the Examiner that the combination “would be to lop off the end of an extension cord and permanently attach the Abbisso light source to the end of the cord”.  Examiner 
On page 13 of the Remarks, Applicant argues that the combination of Major, Abbisso, and Probasco does not teach the amended requirement that the light source be mounted “within a firs opening only in the first end surface of the first housing”.  As noted in the 35 U.S.C. 112 rejection above, the grammatical structure of this clause is ambiguous and indefinite in both claims 24 and 26.  The language does not clearly exclude Major’s notch 43 from anticipating the claimed opening having the light source mounted therein.  In part, there is only one opening in the front surface 47 and that opening is the prong-side portion of notch 43.  There is an additional opening in the cover 40 as well as a recess in the volume of the molded body 16 accommodating the light source. For the sake of expediting prosecution, Examiner has clarified that the structural similarities of Applicant’s housings do not provide a patentably distinct feature over previously cited prior art housings (e.g. US Pat. 5,320,560; US PG Pub. 2006/0039136; US Pat. 8,105,106).







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337.  The examiner can normally be reached on 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872